DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2017/0133398).
[claim 1] A memory device (fig. 2-5), comprising: a stacked body structure (portion of stacked structure 130/140, fig. 4 where CH is present up to step where interconnect 115 is present, also the common source line 103 is also optionally part of the stacked structure, fig. 3), comprising a first sub-stacked body structure (the left stacked structure 130/140, fig. 5 including half the of the optional common source line 103 shown in fig. 3) and a second sub- stacked body structure (the right stacked structure 130/140, fig. 5 including half the of the optional common source line 103 shown in fig. 3); and a staircase structure (the remaining stairs in the staircase as shown in fig. 5, e.g. steps where 114-111 are connected to) electrically connected to the stacked body structure, and comprising a first sub-staircase structure (left staircase include steps that connect to e.g. 114-1111) and a second sub-staircase structure (right staircase include steps that connect to e.g. 114-111 ), wherein each of the first sub- staircase structure and the second sub-staircase structure comprises a first staircase portion (upper steps where 114-113 are present, fig. 5)  and a second staircase portion (lower steps where 112-111 are present, fig. 5), the first sub-stacked body structure and the second sub-stacked body structure are respectively connected to the first staircase portion of the first sub-staircase structure and the first staircase portion of the second sub-staircase structure (fig. 5).  
[claim 2] The memory device according to claim 1, wherein the first sub-stacked body structure and the first sub-staircase structure are arranged along a first direction (along the x direction, fig. 5), the first sub- stacked body structure has a uniform size in a second direction (along the y direction, fig. 5), the first direction is perpendicular to the second direction (fig. 5).  
[claim 3] The memory device according to claim 1, wherein the first sub-stacked body structure and the first sub-staircase structure are arranged along a first direction (along the x direction, fig. 5), the first sub- stacked body structure has a varied size in a second direction (along the z direction the thickness varies because of the steps, fig. 5), the first direction is perpendicular to the second direction (fig. 5).  
[claim 4] The memory device according to claim 3, wherein a size  in the second direction of a portion of the first sub-stacked body structure far away (e.g. a portion of 147 that does not extend the entirety of the length of 147 in the y-direction)  from the first sub-staircase structure is smaller than another portion (e.g. a portion of 146 that extends the entirety of the length of 146 in the y-direction)   in the second direction of the first sub-stacked body structure adjacent to the first sub-staircase structure.  
[claim 5] The memory device according to claim 1, wherein the first sub-stacked body structure is between the first staircase portion of the first sub-staircase structure and the second staircase portion of the second sub-staircase structure (e.g. 103 which is part of sub-stacked structure is between the sub-staircases, fig. 3), the second sub-stacked body structure is between the second staircase portion of the first sub-staircase structure and the first staircase portion of the second sub-staircase structure (e.g. 103 which is part of sub-stacked structure is between the sub-staircases, fig. 3).  
[claim 6] The memory device according to claim 1, wherein the first sub-staircase structure and the second sub-staircase structure individually have a L shape (each individual step has an L shape, fig. 5).  
[claim 7] The memory device according to claim 1, wherein stair levels of the first staircase portions are higher than stair levels of the second staircase portions (fig. 5).  
[claim 8] The memory device according to claim 1, further comprising an insulating element (104, fig. 3), wherein the first sub-stacked body structure and the first sub-staircase structure are electrically insulated from the second sub-stacked body structure and the second sub-staircase structure by the insulating element (fig. 3). 
 [claim 10] The memory device according to claim 1, wherein each of the first sub- stacked body structure and the second sub-stacked body structure comprises a first stacked body portion (portion of the sub-stacked body 140/130 adjacent the upper steps where 114-113 are present, fig. 5) and a second stacked body portion (portion of the sub-stacked body 140/130 adjacent the lower steps where 112-111 are present, fig. 5).  
[claim 11] The memory device according to claim 10, wherein the second stacked body portion of the first sub-stacked body structure is between the first stacked body portion of the second sub-stacked body structure and the second staircase portion of the first sub-staircase structure (fig. 5).  
[claim 12] The memory device according to claim 10, wherein the second stacked body portion of the first sub-stacked body structure is connected to the second staircase portion of the first sub-staircase structure (fig. 5), the second stacked body portion of the second sub-stacked body structure is connected to the second staircase portion of the second sub-staircase structure (fig. 5).  
[claim 13] The memory device according to claim 12, wherein the first stacked body portion of the first sub-stacked body structure is connected to the first staircase portion of the first sub-staircase structure (fig. 5), the first stacked body portion of the second sub-stacked body structure is connected to the first staircase portion of the second sub-staircase structure (fig. 5).  
[claim 14] The memory device according to claim 13, wherein stair levels of the first staircase portion of one sub-staircase structure of the first sub-staircase structure and the second sub-staircase structure are higher than stair levels of the second staircase portion of the one sub- staircase structure (fig. 5), or are lower than the stair levels of the second staircase portion of the one sub-staircase structure.  
[claim 15] The memory device according to claim 1, comprising memory cells defined in the first sub-stacked body structure and the second sub-stacked body structure [0039] [0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2017/0133398).
Son discloses the memory device of claim 8 but does not expressly disclose that the insulating element has a shape of 
    PNG
    media_image1.png
    34
    34
    media_image1.png
    Greyscale
.
Nevertheless it would have been obvious to have made Son’s insulating element have a shape of 
    PNG
    media_image1.png
    34
    34
    media_image1.png
    Greyscale
, since it has been held that a particular shape configuration such as that claimed was a matter of choice which a person of ordinary skill in the art before the time of filing would have found obvious absent evidence that the particular configuration was critical.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 


Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 16]” wherein the stacked structure comprises a first stacked portion, a second stacked portion and another first stacked portion disposed along a first direction, the first stacked portion and the another first stacked portion are respectively on opposing sides of the second stacked portion, the first stacked portion and the another first stacked portion are in a staircase contact region, the second stacked portion is in a memory array region; and etching the first stacked portion and the another first stacked portion with using photoresist layers to form a staircase structure, wherein in the staircase contact region, sizes of the photoresist layers in the first direction and/or a second direction are different from each other, the first direction, the second direction and the vertical direction are perpendicular to each other, wherein the first sub-stacked body structure and the second sub-stacked body structure comprise the second stacked portion” in combination with the remaining limitations of the claim and the limitations of claim 1.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR MOVVA/Primary Examiner, Art Unit 2898